ATTORNEY GENERAL OF TEXAS
                                       GREG      ABBOTT




                                          March 13,2003



The Honorable Michael A. Stafford                 Opinion No. GA-0039
Harris County Attorney
1019 Congress, 15th Floor                         Re: Whether Harris County may participate in the
Houston, Texas 77002- 1700                        design and construction of a toll bridge from
                                                  Galveston Island to Point Bolivar (RQ-060%JC)

Dear Mr. Stafford:

      You ask whether Harris County may participate in the design and construction      of a toll bridge
from Galveston Island to Point Bolivar.

       Chapter 284 of the Transportation Code establishes a mechanism       by which certain counties
may build toll roads. Section 284.002 provides:

                       (a) Except as provided by Subsection (b), this chapter applies
               only to a county that:

                               (1) has a population of 50,000 or more and
                       borders the Gulf of Mexico or a bay or inlet opening
                       into the gulf;

                               (2) has a population   of 1.5 million or more;
                       or

                                (3) is adjacent to a county      that has    a
                       population of 1.5 million or more.

TEX. TRANSP.CODEAN-N. 8 284.002 (Vernon 1999). Harris County satisfies the first two of these
criteria, in that its 2000 population exceeds 3.3 million, and it borders Galveston Bay, which is “a
bay or inlet opening into the gulf.” Id. tj 284.002(a)( 1).

       Any toll road project, however, must be authorized by section 284.003, which states:

                        A county, acting through the commissioners   court of the
               county, or a local government corporation, without state approval,
               supervision, or regulation, may:
The Honorable Michael A. Stafford          - Page 2         (GA-0039)




                                  (1) construct,    acquire, improve, operate,
                          maintain, or pool a project exclusively in the county or
                          in the county and outside the county;

                                   (2) issue tax bonds, revenue bonds, or
                          combination tax and revenue bonds to pay the cost of
                          the construction, acquisition, or improvement of a
                          project; or

                                   (3) impose tolls or charges         as otherwise
                          authorized by this chapter.

Id. 8 284.003 (emphasis added).       “Project” is defined in section 284.001(3):

                         “Project” means a causeway, bridge, tunnel, turnpike,
                 highway, or any combination of those facilities, including:

                                   (4 a necessary overpass, underpass,
                          interchange, entrance plaza, toll house, service station,
                          approach, fixture, and accessory and necessary
                          equipment;

                                  (B) necessary     administration,    storage,    and
                          other buildings; and

                                   (C) all property rights, easements, and related
                          interests acquired.

Id. § 284.001(3).

         A county may exercise only those powers specifically granted by the Texas Constitution or
by statute and those that may be reasonably inferred therefrom. Canales v. Laughlin, 214 S.W.2d
45 1,453 (Tex. 1948). You state that Harris County, through the Harris County Toll Road Authority
(“the Authority”), and in conjunction with the Texas Department of Transportation, proposes to
“provide engineering, construction, operation, and maintenance” of a toll bridge from Galveston
Island to the Bolivar Peninsula.’ The toll bridge would exist exclusively within Galveston County.
Although Galveston County, which includes Galveston Island and the Bolivar Peninsula, is adjacent
to Harris County, the proposed bridge would not be a project that connects to any road in Harris
County.




         ‘Letter from Honorable Michael A. Stafford, Harris County Attorney,   to Honorable   John Comyn,   Texas
Attorney General at 2 (Sept. 13,2002) (on file with Opinion Committee).
The Honorable Michael A. Stafford      - Page 3        (GA-0039)




         Harris County, under the terms of section 284.003 of the Transportation Code, may construct,
acquire, improve, operate, maintain, or pool a project” either “exclusively in the county” or “in the
county and outside the county.” TEX. TRANSP.CODE ANN. 9 284.003 (Vernon 1999). Section
3 11 .Ol 1(a) of the Government Code, part of the Code Construction Act, declares that “[wlords and
phrases shall be read in context and construed according to the rules of grammar and common
usage.” TEX. GOV’T CODEANN. 4 3 11 .Ol 1(a) (Vernon 1998). The only reasonable construction of
the language of section 284.003 is that a county’s authority under that statute may be exercised either
“exclusively in the county” or both “in the county and outside the county.” The latter phrase can in
no way be read to mean merely “outside the county.” If a “project” is partially “outside the county,”
it must also be partially “in the county” in order for the county to participate in its construction,
acquisition, improvement, operation, maintenance, or pooling. Because, as you advise, no part of
the proposed Bolivar bridge project is within Harris County, nor is it connected to a facility as
defined by section 284.001(3) that is controlled by the Authority, the Authority may not participate
in the project.
The Honorable Michael A. Stafford    - Page 4       (GA-0039)




                                      SUMMARY

                        Because no part of the proposed Bolivar bridge project is
               located within Harris County, nor connected to a facility that is
               controlled by the Harris County Toll Road Authority, the Authority
               may not participate in the design and construction of a toll bridge
               from Galveston Island to Point Bolivar.

                                            Very truly yours,




BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General - General Counsel

NANCY S. FULLER
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee